        Case 1:19-cv-04466-LMM Document 40 Filed 01/15/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION

TAK3A WALTON, DANYLLE §
MCHARDY, GEORGE DE LA PAZ JR., §
KEVIN JACOBS and FEIONA DUPREE, §
individually and on behalf of all others §
similarly situated, §
                                                 §
       Plaintiffs, § CI VIL ACTION NO. 1:19-cv-04466-LMM
                                                 §
                                                 §
                                                 §
PUBLIX SUPERMARKETS, INC., §
                                                 §
       Defendant.                             §

              ORDER GRANTING MOTION TO WITHDRAW AS COUNSEL

       On this day, came on to be considered the Unopposed Motion to Withdraw as Counsel by

Don J. Foty. After considering the evidence and hearing the arguments of counsel, if any, it

appears to the Court that the Motion is meritorious and is therefore GRANTED.

       IT IS THEREFORE ORDERED that Don J. Foty, be removed as counsel of record for

the Plaintiffs. Arnold J. Lizana and Taft Foley will remain as Counsel for the Plaintiffs.




SIGNED on this 1^ ^ day of Tawuft.vu , 2020.




                                              LftJjlA^
                                              JUDdE PRESIDING ]
